Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: the closest prior art of record U.S. Patent Publication (2017/0225659) to Kobori. Kobori solves a problem that, when the wiper apparatus and the washer pump are both operating, the wiper apparatus keeps the washer pump operating even if the wiper arm is stopped from being swung for some reason. This may otherwise lead to an adverse case where the washer fluid is wasted unnecessarily (See paragraph [0006]). 
As recounted above, Kobori discloses determining whether its wiper members (20) are constrained by snow. This determination is made only during a period of time in which the washer pump (30) is driven. Indeed, this point is made quite clear by Kobori's Fig. 10 itself, in which the obstacle detection steps S44 and S52 occur between start washing action step S42 and stop washing action step S54. Independent claim 1, requires "the controller [to drive] the washer pump so that the washer fluid is ejected in a direction in which accumulated snow is present based on a determination that, when the washer pump is not driven, the vehicle wiper is in a constrained state caused by accumulated snow." As a result, the washer fluid and the vehicle wiper may be effectively used to melt and remove accumulated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowed Claims
2.	Claims 1-9 are allowed.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723